Walter Scott was convicted of murder in the second degree and adjudged guilty of manslaughter and he appeals.
Affirmed.
Appellant was prosecuted for murder in the first degree and was convicted of murder in the second degree. The Court adjudged him guilty of manslaughter and sentenced him to serve one year in the county jail.
Upon this appeal he states, "The sole question involved in this appeal is whether or not the Trial Court should have granted the motion for a new trial based on newly discovered evidence."
This contention is without foundation and we affirm the judgment.
ADAMS, C.J., and CHAPMAN, THOMAS and SEBRING, JJ., concur.
TERRELL, BARNS and HOBSON, JJ., dissent.